DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 17, 2021 has been entered.  Claims 1-9 remain pending in the application. Applicant’s amendments have overcome the claim objection to claim 6. The applicant’s argument against Christensen (US 5377383) have been noted and that prior art has been replaced. Claims 1-9 still remain rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 7879120), hereinafter Seo, in view of Schroeter (DE 19907051).
Regarding Claim 1, Seo discloses or teaches a main body (Fig. 1, item 100); a motor (Fig. 2, Col. 3, lines 47-65); a dirty air inlet (Fig. 1, item 123) positioned at a front; a cyclonic chamber (Fig. 2, item 2, Col. 3, lines 19-25); a separator axis (Fig. 2, center of item 140);.
Fig. 1, item 41) and an inlet axis (Fig. 1, item 42, where if the axis mimics the direction of the hose item 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dirty air inlet in Seo with a ball-joint-like mounting as in Schroeter, because having a ball-joint-like mounting allows the hose to be pivoted in all directions without kinking and pinching the hose (page 2 of translation) which would cover the range of 30-70 degrees between the inlet axis and the separator axis since the hose can move in all directions without interference.
Regarding Claim 2, Seo does not explicitly state or show an acute angle of 40-60 degrees between the inlet axis and separator axis.  However, Schroeter teaches the use of a ball-joint-like mounting for the hose (Fig. 1, item 41) and an inlet axis (Fig. 1, item 42, where the axis mimics the direction of the hose item 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dirty air inlet in Seo with a ball-joint-like mounting as in Schroeter, because having a ball-joint-like mounting allows the hose to be pivoted in all directions without kinking and pinching the hose (page 2 of translation) which would cover the range of 40-60 degrees between the inlet axis and the separator axis since the hose can move in all directions without interference.
Regarding Claim 3, Seo does not explicitly state or show an acute angle of 45-55 degrees between the inlet axis and separator axis.  However, Schroeter teaches the use of a ball-joint-like mounting for the hose (Fig. 1, item 41) and an inlet axis (Fig. 1, item 42, where the axis mimics the direction of the hose item 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dirty air inlet in Seo with a ball-joint-like mounting as in Schroeter, because having a ball-joint-like mounting allows the hose to be pivoted in all directions without kinking and pinching the hose (page 2 of translation) which would cover the range of 45-55 degrees between the inlet axis and the separator axis since the hose can move in all directions without interference. 
Regarding Claim 4, Seo does not explicitly state or show an acute angle of 50 degrees between the inlet axis and separator axis.  However, Schroeter teaches the use of a ball-joint-like mounting for the hose (Fig. 1, item 41) and an inlet axis (Fig. 1, item 42, where the axis mimics the direction of the hose item 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dirty air inlet in Seo with a ball-joint-like mounting as in Schroeter, because having a ball-joint-like mounting allows the hose to be pivoted in all directions without kinking and pinching the hose (page 2 of translation) which would cover the angle of 50 degrees between the inlet axis and the separator axis since the hose can move in all directions without interference.
Regarding Claim 5, Seo discloses or teaches a bottom surface (Fig. 2, can be laid on the side that item 150 is pointing too, since a bottom surface location is not defined by the claim).  The vacuum could be turned until the axis of item 123 is at a nominal angle, 10 degrees, with respect to the horizontal surface.
Regarding Claim 6, Seo discloses or teaches the bottom surface on a horizontal surface, the inlet axis is parallel with the horizontal surface. (Fig. 2, can be laid on item 150 side, since a bottom surface location is not defined) The vacuum could be turned until the axis of item 123 is parallel with respect to the horizontal surface.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Schroeter as applied to claim 1, in further view of Brown et al. (US 9962047), hereinafter Brown.
Regarding Claim 7, Seo as modified by Schroeter does not explicitly state or show a wand.  However, Brown teaches a wand (Fig. 1, item 150).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet or connect to the hose in Seo as modified by Schroeter with a wand as in Brown, because having a wand extends the length of the inlet or hose makes it easier for the user to pick up dirt.
Seo as modified by Schroeter does not explicitly state or show a surface cleaning head.  However, Brown teaches a surface cleaning head (Fig. 1, item 154, cleaning head can be defined as anything attaching to wand since it is not defined in the claim scope or specification).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet or connect to the hose in Seo as modified by Schroeter with a surface cleaning head as in Brown, because having a surface cleaning head allows to get dirt within carpet in a wider path than with a hose or wand.
Regarding Claim 8, Seo as modified by Schroeter does not explicitly state or show a wand axis.  However, Brown teaches a wand axis (Fig. 1, item 166).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the inlet axis and/or hose axis in Seo as modified by Schroeter with a wand axis 
Regarding Claim 9, Seo discloses or teaches a cyclonic separator assembly (Fig. 2, item 110) wherein the cyclonic separator assembly further includes a bottom (Fig. 2, item 150) that is openable when the wand is mounted to the dirty fluid inlet (Fig. 4, item 150).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lewis (US 2010/0205767) Fig. 1, para. 0020, indicates the nozzle to vacuum has an angle of about 45 degrees. Grey et al. (US 9943199) Fig. 2 teaches a nozzle substantially parallel with the base.  Additional, Grey et al. (US 9943199) Fig. 2, item 44 and item 30 teaches a wand (designed to fit on nozzle, Col. 15, lines 40-55) and a cleaning head, since the applicant does not define what a cleaning head is in the claim or spec.  Finally, Grey et al. (US 9943199) Fig. 2, item 44 teaches a wand axis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        07/28/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723